UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2203


MICHAEL A. SCOTT,

                Plaintiff - Appellant,

          v.

CITY OF NORFOLK; REGINA V.K. WILLIAMS; BERNARD A. PISHKO; K.
HANNAN; S. MICHAEL; E. ZYSK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00611-RAJ-DEM)


Submitted:   February 14, 2012             Decided:   February 23, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se.    Melvin Wayne Ringer, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael A. Scott appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed       the     record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Scott   v.        City   of   Norfolk,   No.    2:10-cv-00611-RAJ-DEM

(E.D.    Va.    Sept.    30,    2011).      We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                            2